Citation Nr: 1623242	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION


The Veteran had active duty service from April 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for back, neck, and shoulder conditions; and a March 2012 rating decision which denied entitlement to TDIU.

In a January 2013 supplemental statement of the case, the RO reopened the Veteran's back, neck, and shoulder claims, and denied entitlement to service connection for those conditions.  However, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question, the Board must address whether new and material evidence has been received to reopen the claims before addressing the merits of the claim. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The Board has characterized the claims accordingly.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board notes that the Veteran had also appealed the issue of entitlement to service connection for hearing loss; however, at his Board hearing, he specifically stated that he did not want to pursue that claim.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Accordingly, consistent with the Veteran's stated desires, the Board will adjudicate only those issues listed above.

The Veteran appeared unrepresented at his hearing.  He had previously appointed a private attorney to represent him.  In September 2015, that attorney filed a motion to withdraw as the representative and notified the Veteran of such.  Although the RO had already certified these claims to the Board, there is no evidence the attorney was ever notified of certification.  Ordinarily, a representative would need to show good cause to withdraw after an appeal is certified to the Board, but considering the facts here - that the RO did not complete the certification process by notifying the attorney - the Board will consider his motion as one filed prior to certification and good cause is not needed.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to TDIU and service connection for back, neck, and shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied service connection for back, neck, and shoulder conditions on the basis that there was no evidence of any current disability.

2.  The Veteran filed a timely notice of disagreement with the March 2008 rating decision; however, following issuance of a statement of the case, he failed to file a timely substantive appeal, and the March 2008 rating decision became final.
 
3.  The evidence received since the March 2008 rating decision related to evidence of a current back, neck, and shoulder condition and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied service connection for back, neck, and shoulder disabilities is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  The criteria for reopening the claim of entitlement to service connection for a back condition are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).

3.  The criteria for reopening the claim of entitlement to service connection for a neck condition are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).

4.  The criteria for reopening the claim of entitlement to service connection for a shoulder condition are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was denied entitlement to service connection for back, neck, and shoulder conditions in a March 2008 rating decision.  He filed a timely notice of disagreement in August 2008, and was issued a statement of the case on August 26, 2009.  The Veteran then filed an untimely VA Form 9 in November 2009.  Because the Veteran failed to properly perfect his appeal, the March 2008 rating decision became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran's application to reopen his claim for service connection for back, neck, and shoulder conditions was received in October 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The March 2008 rating decision denied service connection for back, neck, and shoulder conditions on the basis that there was no evidence of a current disability.  Based on the grounds stated for the denial, new and material evidence would consist of evidence that the Veteran had a currently diagnosed condition of his back, neck or shoulder.  Since the March 2008 rating decision, evidence received by VA includes VA treatment records and private medical records showing diagnoses of chronic low back pain and shoulder strain, as well as treatment for cervical spine pain following a car accident.  The Board finds that this evidence is new and material, and serves to reopen the claims.






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received to reopen the claim of service connection for a back condition, and to that extent only is the appeal granted.

New and material evidence has been received to reopen the claim of service connection for a neck condition, and to that extent only is the appeal granted.

New and material evidence has been received to reopen the claim of service connection for a shoulder condition, and to that extent only is the appeal granted.


REMAND

Unfortunately the Board finds that the Veteran's case requires remand for further development.  The Veteran has indicated that he receives benefits from the Social Security Administration (SSA) due to his current physical conditions, which he contends are related to an injury during service.  See November 2015 Board hearing.  However, it does not appear that any attempt has been made to obtain those records.  

At the hearing before the undersigned, the Veteran stated he had received a lot of private medical treatment after service.  He was informed of the importance of obtaining these records, and he stated that various doctors were deceased or had moved away or records had been destroyed.  He did not specifically mention any potentially available records he wanted VA to try to obtain on his behalf, so no further action is needed at this time.  If he does want VA's assistance, he should contact the RO, so he can complete the releases needed to request private records.

With regard to the Veteran's claim for TDIU, it is premature to adjudicate the issue at this time.  In order to be eligible for TDIU, the Veteran must have a service-connected disability upon which the total rating is warranted.  Since the adjudication of the claims for service connection for his back, neck and shoulder conditions may affect his eligibility for TDIU, the claims are inextricably intertwined and the Board must defer adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's medical records from the Social Security Administration.  All efforts to obtain the records, and any negative responses received, should be associated with the claims file.

2.  Readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


